IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00204-CR

                IN RE CHRISTOPHER KEITH SCHMOTZER



                               Original Proceeding


                                     ORDER


      Christopher Keith Schmotzer filed

      1) a “Motion for Leave to file Writ of Mandamus pursuant to T.R.A.P.
         Rule 72.1;”

      2) a “Motion to Compel Trial Court to Comply with T.C.C.P. Art.
         64.02(a)(2);”

      3) a “Motion for Suspension of the rules pursuant to T.R.A.P. Rule 2;”
         and

      4) a “Declaration of Inability to Pay Cost”

in this Court on June 25, 2013. By letter dated June 28, 2013, the Clerk of this Court

notified the parties that the Court would consider the motion for leave to file and the

motion to compel (items 1 and 2 above) together as a Petition for Writ of Mandamus
and requested a response from the parties to the proceeding no later than 28 days from

the date of the notice. See TEX. R. APP. P. 52.8(b). Because relator did not serve the

respondent or the real party in interest with any of the documents, the Clerk enclosed

copies with the notice mailed to respondent and the real party in interest. More than 28

days have passed and no response has been filed.

       Accordingly, the Brazos County District Attorney, as the real party in interest, is

ORDERED to file a response to relator’s Petition for Writ of Mandamus (the “Motion for

Leave to file Writ of Mandamus pursuant to T.R.A.P. Rule 72.1” and “Motion to

Compel Trial Court to Comply with T.C.C.P. Art. 64.02(a)(2)” considered together as a

Petition for Writ of Mandamus). The trial court, as the respondent, is encouraged to

respond. The response must be filed within 14 days from the date of this Order.




                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Response ordered
Order issued and filed August 15, 2013




In re Schmotzer                                                                     Page 2